Citation Nr: 1135400	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for HIV related illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to February 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.  It was remanded by the Board in March 2009 and has now been returned to the Board for appellate disposition.


FINDINGS OF FACT

1.  For the period prior to October 4, 2005, the Veteran had definite medical symptoms of HIV related illness, a CD4 (T4) cell count of 200 or more but less than 500, and was on approved medications.  Recurrent constitutional symptoms with intermittent diarrhea, or hairy cell leukoplakia, or oral candidasis were not shown.

2.  During the period October 4, 2005 until October 24, 2006, the Veteran had a CD4 cell count that was less than 200 but refractory constitutional symptoms, diarrhea, and pathological weight loss or AIDS related opportunistic infection or neoplasm were not shown. 

3.  During the period from October 25, 2006 to March 19, 2007, the Veteran had definite medical symptoms of HIV related illness, a CD4 (T4) cell count of 200 or more but less than 500, and was on approved medications.  Recurrent constitutional symptoms with intermittent diarrhea, or hairy cell leukoplakia, or oral candidasis were not shown.

4.  During the period from March 20, 2007 to January 15, 2008, the Veteran had a CD4 cell count that was less than 200 but refractory constitutional symptoms, diarrhea, and pathological weight loss or AIDS related opportunistic infection or neoplasm were not shown. 

5.  During the period beginning January 16, 2008, the Veteran had definite medical symptoms of HIV related illness, a CD4 (T4) cell count of 200 or more but less than 500, and was on approved medications.  Recurrent constitutional symptoms with intermittent diarrhea, or hairy cell leukoplakia, or oral candidasis were not shown.


CONCLUSIONS OF LAW

1.  For the period before October 4, 2005, the criteria for a rating in excess of 10 percent for HIV related illness were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 6351 (2010).

2.  For the period from October 4, 2005 to October 24, 2006, the criteria for a rating of 30 percent, but no higher, for HIV related illness were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 6351 (2010).

3.  For the period from October 25, 2006 to March 19, 2007, the criteria for a rating in excess of 10 percent for HIV related illness were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 6351 (2010).

4.  For the period from March 20, 2007 to January 15, 2008, the criteria for a rating of 30 percent, but no higher, for HIV related illness were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 6351 (2010).

5. For the period beginning January 16, 2008, the criteria for a rating in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.88b, Diagnostic Code 6351 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in February 2005 which explained VA's duty to assist the Veteran with obtaining evidence in support of his claim and, additionally, explained that in order to receive a higher rating for his HIV related illness he needed to show that his disability got worse.  He was sent another letter in April 2009 that again provided information about VA's duty to assist him.  The April 2009 letter also explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities as well as the specific criteria that were necessary in order to rate the Veteran's HIV related illness.  The Veteran's claim was thereafter readjudicated in a February 2010 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice error.  

In addition to providing the above described notices, VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and Tricare treatment records.  The Veteran was afforded a VA examination in November 2009 in connection with his claim, which fully documented the symptoms of the Veteran's HIV related illness and was therefore adequate for rating purposes.  

Prior Remand

This case was remanded by the Board in March 2009.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case, the remand instructed the agency of original jurisdiction (AOJ) to send the Veteran a VCAA letter that complied with all then-current legal requirements and a VA examination that addressed the Veteran's CD4 (T4) levels and any constitutional or other symptoms of HIV, and to thereafter readjudicate the claim taking into account evidence that was received after the most recent SSOC that was issued prior to the Board decision.  The VCAA letter was sent in April 2009, the VA examination was conducted in November 2009, and the claim was readjudicated in February 2010.  Therefore, there was substantial compliance with the Board's remand instructions.

Increased Rating

The Veteran contends that his HIV related illness is more severe than is encompassed by the currently assigned 10 percent rating.  

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

HIV related illness is rated pursuant to 38 C.F.R. § 4.88b, diagnostic code 6351.  A noncompensable rating is assigned when the disease is asymptomatic, following the initial diagnosis of HIV infection, with or without lymphadenopathy or decreased T4 count.  A rating of 10 percent is assigned following the development of definite medical symptoms, a T4 count of 200 or more but less than 500, and on approved medication(s), or with evidence of depression or memory loss with employment limitations.  A rating of 30 percent is assigned when there are recurrent constitutional symptoms, intermittent diarrhea, and on approved medication, or the minimum rating with a T cell count of less than 200, or hairy cell leukoplakia, or oral candidasis.  A rating of 60 percent is assigned when there are refractory constitutional symptoms, diarrhea, and pathological weight loss, or the minimum rating following the development of AIDS related opportunistic infection or neoplasm.  A 100 percent rating is assigned for AIDS with recurrent opportunistic infections or with secondary diseases affecting multiple body systems, or HIV related illness with debility and progressive weight loss, without remission, or a few or brief remissions.  

The Board notes that the Veteran is separately service connected for depression and for peripheral neuropathy of the lower extremities secondary to his HIV related illness and his medications for that illness.  Therefore, these symptoms cannot be considered when determining the Veteran's level of impairment from HIV related illness.

The Veteran's VA treatment records reflect that he began treatment for his HIV infection with antiretroviral medications on October 20, 2004.  At that time, his CD4 count was 316.  He denied any fevers, chills, nausea, vomiting, diarrhea, respiratory, cardiovascular, or musculoskeletal symptoms.  He reported that he occasionally got stomach bloating and upper right quadrant pain.  This pain lasted 1 to 2 hours and was promptly relieved by nonsteroidal anti-inflammatory medications.  

In January 2005 the Veteran phoned in to the VA clinic reporting that he had nausea that lasted 2-3 days after drinking alcohol and he was unsure if his hangover should last so long.  He denied vomiting, diarrhea, abdominal pain, headaches, myalgias, fever, cough, or symptoms of an upper respiratory infection.  The Veteran was advised to gradually increase the amount of food and drink he was having, especially fluids, and to follow up if his nausea persisted. 

In late January 2005 the Veteran reported that he 1 week previously had a fever of 104 and that he felt a chest restriction, had been vomiting for one week, and was constipated.  He was admitted to the hospital for dehydration.  It was determined that he had an infection of unclear etiology as far as whether it was an HIV related infection or an acute viral infection.  The Veteran had been handling bat droppings. The following day the Veteran reported that he no longer was experiencing nausea or vomiting but was still constipated.  He was treated with fluids and discharged after a 3 day hospital stay. 

He was examined by VA in May 2005.  At that time, the Veteran complained of fatigue that made him miss work a lot and nausea without vomiting.  He also described problems with vision and loss of weight and muscle tone.  He worked full time as a safety manager and exercised with pushups and sit-ups on week days.  His HIV infection was being treated with drugs.  The Veteran reported that his lowest CD4 count was 268.  The report of examination reflects that the examiner did not do an actual physical examination but only recorded lab values and symptoms that were reported by the Veteran. 

In September 2005 the Veteran had rising alkaline phosphate.  A liver biopsy was done but no abnormality was found.

On October 4, 2005 the Veteran reported that he had reduced appetite and had lost 20 pounds since February.  He complained of some neuropathic symptoms.  He was thin and frail appearing.  Labs were done that date and the Veteran's CD4 had fallen to 197.  

A treatment note from 2 days later indicated that it was suspected that the Veteran's symptoms over the last several months were due to lactic acidosis/hepotoxicity/mitochondrial injury from his HIV medications.  The decision was made to stop the HIV medications temporarily.  

In November 2005 the Veteran reported less fatigue, a good appetite, and that he kind of felt like himself again.  He reported diarrhea for about 1 week.  He reported difficulties with neuropathy in his lower extremities as well as shakes when he does not eat.  

Later in November the Veteran reported nausea and vomiting after taking a pill.  

A treatment note dated in February 2006 indicated that all symptoms of lactic acidosis including weakness, weight loss, fatigue, and myalgias had resolved.  The Veteran was restarted on his medications because his CD4 had fallen to 133 which was not unexpected since he had to stop antiretroviral therapy due to his lactic acidosis.  He had started to work out at the gym again.  He continued to have problems with peripheral neuropathy.  

A June 2006 treatment note reflected that the Veteran was doing well.  His last CD4 was 217.  He denied constitutional symptoms.  His neuropathy was resolving.  June 2006 labs reflect a CD4 of 190 but the absolute percentage was considered strong at 22%. 

An October 25, 2006 treatment note reflects that the Veteran was complaining of occasional nausea and food aversion over the last 1-2 months.  He denied experiencing myalgias.  He seldom had diarrhea and no vomiting.  He felt that his symptoms could be related to work stress. CD4 had risen to 231. 

On March 20, 2007 the Veteran's CD4 had fallen to 193.  He had fatigue which he felt was due to his work hours.  He also had vague occasional abdominal cramps.

A physician's letter from July 2007 indicated that the Veteran continued to be treated for peripheral neuropathy of the lower extremities and that he had a history of being unable to see items in his left visual field.  Two lumbar punctures and an MRI of the brain were reportedly unremarkable.  The Veteran denied any specific pain but had generalized myalgias and malaise.  The Veteran also had some neurological symptoms in his right upper extremity and was going to be tested for a right superficial radial neuropathy.  

A treatment note dated January 16, 2008 indicated that the Veteran reported that over the Thanksgiving holiday he was very sick with vomiting, diarrhea, and a sore throat.  A physician told him it was most likely the flu but gave him antibiotics anyway.  He also had a cold for about a week.  He reported tiring easily but attributed this to a shift change at work.  He denied fever, chills, night sweats, and nausea, or vomiting outside of the periods when he was ill.  He denied any dizziness or syncopal episodes.  CD4 had risen to 311

A treatment note dated in January 2009 indicated that the Veteran's peripheral neuropathy was well controlled.  He had some gynecomastia due to medications.  His left breast was tender.  A lab result from the previous year showed proteinuria which was going to be followed up with current labs.  The Veteran denied fever, chills, cough, shortness of breath, and other symptoms.  CD4 in January 2009 was 270. 

The Veteran was reexamined by VA in November 2009.  The Veteran reported peripheral neuropathy that was well controlled with gabapentin.  He felt fatigued and could walk about 6 blocks.  There was no diarrhea, vomiting, fever, chills, cough, respiratory symptoms, and no significant dyspnea on exertion or chest pain.  He had a rash underneath his armpits which was consistent with contact dermatitis.  His weight was stable for the past few years since a period of initial weight loss.  There was no thrush.  The Veteran's chest was clear, cardiovascular system was normal, abdomen was soft, non-tender, and there was no heatosplenomegaly.  There was no edema.  He did not have a history of opportunistic infection.  He currently had no severe symptoms from HIV except his peripheral neuropathy.  

The evidence shows that the Veteran had CD4 (T4) counts between 200 and 500 prior to October 4, 2005.  His CD4 was 316 in October 2004, and 268 in May 2005. 

He denied any serious symptoms of HIV infection until January 2005 when he had an acute episode of dehydration which was possibly related to his HIV.  This condition lasted for approximately 1 week and resolved after treatment with liquids.  In May 2005 the Veteran developed nausea, vomiting, and fatigue but was still able to work full time as a safety manager although he did miss some work due to fatigue and he was still able to exercise on week days.  The Veteran's nausea, vomiting, and fatigue constitute definite medical symptoms and some employment limitation is also contemplated in the 10 percent rating.  The Veteran did not experience intermittent diarrhea or consistent documented constitutional symptoms consistent with a higher rating.  In fact, until May 2005 the Veteran experienced few, if any, symptoms of HIV.  He did not have hairy cell leukoplakia or oral candidasis.  Therefore, the criteria for a rating in excess of 10 percent were not met for the period prior to October 4, 2005.

Treatment records from October 4, 2005 show decreased CD4 count and increased symptoms.  His CD4 had fallen to 197, which is consistent with a 30 percent rating.  He also appeared frail and noted a 20 pound weight loss over the past few months with reduced appetite.  The Veteran's weight loss is also a constitutional symptom that is consistent with a 30 percent rating.  While pathological weight loss is part of the criteria for a rating of 60 percent, here the evidence shows a single incident of weight loss with weight stabilization after the initial period of weight loss, with was associated with a period during which the Veteran had developed lactic acidosis.  The Veteran also had not developed refractory constitutional symptoms and diarrhea and did not have any history of aids related opportunistic infection or neoplasm.

The Veteran continued to experience symptoms related to lactic acidosis for some months.  His CD4 count remained low as he had to be taken off of his HIV medications in order to treat his lactic acidosis.

However, by October 25, 2006 the Veteran's CD4 count and symptoms had improved.  His CD4 had risen to 231.  He still experienced nausea and food aversion but this was only occasional and the Veteran attributed these symptoms to work stress.  There were no myalgias or vomiting and only seldom diarrhea.  These symptoms are consistent with a 10 percent rating.

On March 20, 2007 the Veteran's CD4 had fallen to 193, which is consistent with a 30 percent rating.  Treatment notes March 2007 and July 2007 indicated that the Veteran experienced general myalgias and malaise, work related fatigue, and occasional abdominal cramps.  These symptoms are not so severe as to rise to the level of refractory constitutional symptoms and they were not accompanied by diarrhea and pathological weight loss as is required for a higher rating and there were no opportunistic infections or neoplasm.  

However, lab tests from January 16, 2008 showed that the Veteran's CD4 had increased to 311, which is consistent with a 10 percent rating.  The Veteran did not report any significant symptoms associated with HIV after this time other than peripheral neuropathy for which he is separately rated.  Thus the criteria for a 30 percent rating were not met.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  With respect to the periods for which a higher rating was granted, the benefit of the doubt was resolved in favor of the Veteran.  Where it was denied, the preponderance of the evidence was against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent from the period from  prior to October 4, 2005 is denied.

A rating of 30 percent for the period from October 4, 2005 through October 24, 2006 is granted.

A rating in excess of 10 percent for the period from October 25, 2006 to March 19, 2007 is denied.

A rating of 30 percent is granted for the period from March 20, 2007 through January 15, 2008.

A rating in excess of 10 percent for the period beginning January 16, 2008 is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


